UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LESLIE J. LEVINE, solely in his capacity as trustee of
THE MARVIN H. SCHEIN DESCENDANTS’ TRUST,

                                      Plaintiff,
                                                            Case #1:15-cv-1738 (JMF)
                        – against –
                                                            ORDER
MICHAEL D. BROWN,

                                      Defendant.



        The Court having issued its Memorandum Opinion and Order (ECF 58) and Order Granting

Motion for Turnover (ECF 59) on February 4, 2020 (collectively, the “February 4, 2020

Orders”), and the parties Marvin H. Schein Descendants’ LLC (“MHS”), Michael D. Brown

(“Brown”), and Back Bay Consulting Corporation (“Back Bay”) (collectively, the “Parties”)

having informed the Court on February 5, 2020 (ECF 60) that they have settled their dispute solely

with respect to the $21,128.87 in funds restrained by Wells Fargo Bank, N.A. (“Wells Fargo”) as

of December 11, 2019 in the name of Back Bay Consulting Corporation (the “Back Bay Funds”),

        IT IS ORDERED that, upon notice to Wells Fargo by Counsel for Back Bay, Wells Fargo

is directed to release the Back Bay Funds to the attorney escrow account maintained by Back Bay’s

counsel, Guzov LLC, at 805 Third Ave., New York, NY 10022,

        IT IS FURTHER ORDERED that the temporary restraining order currently in effect in

this action is dissolved,

        IT IS FURTHER ORDERED that the Court’s Order dated December 20, 2019 (ECF 36),

directing Plaintiff to post a bond in the amount of $10,000, is hereby cancelled and the Clerk of

the Court of the Southern District of New York is directed to distribute funds from the Registry in



                                                   1
the amount of $10,000 to MHS’s attorney, Ariel Berschadsky, at 30 Wall Street, 8th Floor, New

York, NY 10005,

       IT IS FURTHER ORDERED that the release of the Back Bay Funds is without prejudice

to any restraining notice previously submitted by MHS, or to any future application to any court

of competent jurisdiction relating to Brown and/or Back Bay,

       IT IS FURTHER ORDERED that except as modified by this Order or a subsequent Order

of the Court, the February 4, 2020 Orders remain valid, binding against the Parties, and in full

force and effect.

       IT IS SO ORDERED.

Dated: February 11, 2020




                                            ___________________________________
                                            UNITED STATES DISTRICT JUDGE
                                                   Hon. Jesse M. Furman




                                               2
